Memorandum. Even if we were to assume that the campaign practices complained of constituted frauds or irregularities within subdivision 2 of section 330 of the Election Law, petitioner failed to sustain his burden of proving a causal connection between the alleged incidents of campaign fraud and the outcome of the primary election in question.
As to the 179 invalid or suspect votes found by Special Term, petitioner did not meet the burden of proving that the irregularities were of such a nature as to establish the probability that the result of the election would be changed by a shift in, or an invalidation of, the questioned votes. That burden is not sustained by a mere showing that the election was mathematically close (see Matter of Stevenson v Power, 27 NY2d 152; Matter of De Martini v Power, 27 NY2d 149).
We neither reach nor decide any other issue.
The order of the Appellate Division should be affirmed, without costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Cooke concur in memorandum; Judge Fuchs-berg taking no part.
Order affirmed.